        Case 1:19-cv-01573-DAD-JLT Document 24 Filed 12/10/20 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JAIME ALBERTO,                                   Case No.: 1:19-cv-01573 DAD JLT
12                  Plaintiff,                        ORDER GRANTING STIPULATION TO
13          v.                                        CONTINUE THE SETTLEMENT
                                                      CONFERENCE
14   COSTCO WHOLESALE CORPORATION,                    (Doc. 23)
15                  Defendant.
16
17          The parties have stipulated to continue the settlement conference to allow Costco additional
18   time to determine the settlement authority. (Doc. 23) Thus, the Court ORDERS:
19          1.      The settlement conference is CONTINUED to January 14, 2021 at 1:00 p.m. All
20   other requirements for the settlement conference set out in the scheduling order (Doc. 5 at 6-7).
21
22   IT IS SO ORDERED.
23
        Dated:     December 10, 2020                          /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
